DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS document submitted on January 14, 2020 have been considered.

Specification (Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied (emphasis added), such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant note: the first sentence of the abstract is a sentence which uses an implied phrase, and should be removed or amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2013/0214391, hereinafter referred to as ‘Choi’).
As to claim 1, Choi teaches a method (see figures 1-9) of forming a semiconductor device, the method comprising: 
forming a bilayer hardmask (40, 50) on layers (8, 20, 30), the bilayer hardmask comprising a first hardmask layer (40) and a second hardmask layer (50) on the first hardmask layer; 
forming a first pattern in the second hardmask layer (50), the first pattern comprising tapered sidewalls (51) forming a first spacing in the second hardmask layer (see figures 4-5); and 
forming a second pattern in the first hardmask layer (40) based on the first pattern, the second pattern comprising vertical sidewalls forming a second spacing in the first hardmask layer, the second spacing being reduced in size from the first spacing (see figure 6).  

As to claim 2, Choi teaches removing the second hardmask layer (see figure 8).  
claim 3, Choi teaches filling the second spacing with fill material (see figure 9, numeral 80).  

As to claim 4, Choi teaches removing the first hardmask layer (see figure 9) to leave the fill material (80) as lines with an inverted pattern of the second pattern, the lines having a width corresponding to the second spacing.  

As to claim 5, Choi teaches the tapered sidewalls form trenches with the first spacing; and the vertical sidewalls form trenches with the second spacing (see figures 5-7).  

As to claim 6, Choi teaches a top part of the first spacing is wider than at a bottom part (see figure 6).  

As to claim 7, Choi teaches the second spacing is substantially uniform from top to bottom (see figure 6).  

As to claim 8, Choi teaches the first hardmask layer (40) comprises a different material from the second hardmask layer (50) - see paragraphs 0027-0028.  

As to claim 20, Choi teaches a method (see figures 1-9) of forming a semiconductor device, the method comprising: 

forming a first spacing (wt) with tapered sidewalls (51) in the second hardmask layer (50) – (see figures 4-5); and 
forming a second spacing (wb) with vertical sidewalls in the first hardmask layer (40), the second spacing being formed using the first spacing, a width of the second spacing corresponding to a bottom portion of the first spacing but not a top portion of the first spacing (see figures 5-7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above.
As to claim 10, Choi teaches a pattern formed, as noted above in the rejection of claim 1.  Choi does not specifically teach the pattern is formed using extreme ultraviolet .


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
//
Claims 11-19 are allowable.  The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding a method of forming fins in a semiconductor device, particularly characterized by the steps of:

forming lines of the fill material responsive to removing the first hardmask layer; and 
using the lines to form the fins in one of the layers, as recited within claim 11.  Claims 12-19 depend from claim 11.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812